Citation Nr: 0808835	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
spondylosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from July 1980 to July 1984, 
from September 1984 to September 1988, from November 1988 to 
June 1989, and from August 1989 to November 2003.   

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which granted service connection for 
spondylosis of the lumbar spine and assigned a noncompensable 
evaluation, effective August 1, 2003.  The veteran appealed 
for a higher initial rating.  Following a January 2006 
decision by a Decision Review Officer, the RO assigned a 10 
percent evaluation for spondylosis of the lumbar spine, 
effective from the date of receipt of the original claim for 
service connection (August 1, 2003).


FINDING OF FACT

Medical evidence of record shows essentially normal or only 
minor limitation of motion of the lumbar spine, with minimal 
evidence of functional loss and no evidence of neurologic 
abnormality.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for spondylosis of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5242 
(2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292 
(2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by letters dated in October 2003 and October 
2005.  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided by a March 
2006 letter to the veteran.  Supplemental Statements of the 
Case were issued in February and July 2007.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

In this case, the veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for spondylosis of the lumbar spine.  In Dingess, the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 491.  Similarly, the Court, in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008), clarified VA's notice obligations in increased rating 
claims.  The instant appeal originates, however, from the 
grant of service connection for the disorder at issue.  
Consequently, Vazquez-Flores is inapplicable.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed decision in keeping 
with Pelegrini.  

Also, the letters asked the veteran to provide any evidence 
in his possession that pertained to the claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  
 
Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examinations in conjunction with 
his claim.  The Board finds that these examinations, along 
with the veteran's treatment records, provide sufficient 
findings upon which to adjudicate the claim.  There is no 
duty to provide another examination or medical opinion.  Id.  
No additional unattained evidence has been identified.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Factual Background

The veteran filed his claim for service connection for lower 
back strain in September 2003.  He was afforded a VA (QTC) 
examination in November 2003, where he complained of 
lumbosacral pain and tightness.  Examination of the 
thoracolumbar spine revealed no radiation of pain on 
movement, muscle spasm or tenderness.  Range of motion of the 
lumbar spine was characterized as within normal limits 
without pain.  Lumbar spine flexion was to 90 degrees; 
extension was 30 degrees; right and left lateral bending were 
to 30 degrees and right and left rotation was to 45 degrees 
without additional fatigue, weakness, lack of endurance or 
incoordination.  There was no ankylosis or evidence of 
intervertebral disk syndrome.  There was no bowel or bladder 
dysfunction or erectile dysfunction.  X-rays revealed mild 
spondylosis of the lumbosacral spine.  The examiner diagnosed 
the veteran with mild spondylosis of the lumbar spine.

A July 2004 private x-ray report of the lumbar spine revealed 
mild degenerative spondylosis and mild degenerative disc 
disease of L4-5.

The veteran was afforded another VA (QTC) examination in 
November 2005, where he complained of increased low back pain 
without radiation.  He denied any paresthesias or loss of 
bladder and bowel control.  He denied any periods of 
incapacitation.  Examination of the lumbar spine revealed 
limited and painful motion in forward flexion and extension.  
There was evidence of paralumbar muscle spasm at L3-4 and L4-
5.  There was evidence of straightening of the lumbar 
lordosis.  There was no evidence of tenderness or weakness.  
There was no evidence of radiation of the pain.  There was no 
evidence of intervertebral disc syndrome.  Active flexion was 
to 70 degrees, with pain.  Active extension was to 25 
degrees, with pain.  Active right lateral flexion was from 0-
30 degrees and was without pain.  Active left lateral flexion 
was from 0-30 degrees, without pain.  Active right rotation 
was from 0-30 degrees, without pain.  Active left rotation 
was from 0-30 degrees, without pain.  The examiner noted that 
range of motion of the thoracolumbar spine was limited by 
pain, but was not limited by fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  The 
examiner stated that without resorting to mere speculation, 
there were no additional limitations of the joint in degrees.

The veteran submitted private medical treatment records dated 
in April and July 2006 in support of his claim for an 
increased rating.  The April 2006 treatment record showed 
full range of motion of the lumbar spine.  The July 2006 
treatment record showed a decreased range of motion of the 
lumbar spine, but this was not measured in degrees.

VA medical treatment records dated from June 2001 to May 2007 
generally show that the veteran sought treatment for 
tightness of the back and for a May 2002 contusion to the 
back.  

Various written statements from the veteran's co-workers and 
friends report seeing the veteran with back pain when 
performing activities such as lifting or squatting.

The veteran was provided another VA (QTC) examination in June 
2007 where he complained of pain and stiffness while bending.  
He denied any weakness and reported that the spine condition 
did not cause any incapacitation.  He reported functional 
impairment of difficulty with prolonged standing, walking and 
bending.  Examination of the thoracolumbar spine revealed no 
evidence of radiating pain on movement.  Muscle spasm was 
absent.  There was tenderness with palpation over the lumbar 
spinous processes and the paraspinal muscles.  There was 
negative straight leg raising test on the right and on the 
left.  There was no ankylosis of the lumbar spine.  Range of 
motion testing was conducted.  Flexion was recorded as 70 
degrees, with pain beginning at that point.  Extension was to 
25 degrees, with pain at that point.  Right and left lateral 
flexion was to 25 degrees, with pain beginning at that point.  
Active right and left rotation was to 25 degrees, with pain.  
The examiner noted that the joint function of the spine was 
additionally limited by pain after repetitive use.  The 
examiner stated that there was no fatigue, weakness, lack of 
endurance and incoordination of the spine after repetitive 
use.  It was noted that there were no signs of intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  The examiner noted that there was no change in 
the diagnosis of spondylosis of the lumbar spine.        

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected lumbar spine disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of the disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The veteran's lumbar spine disability is evaluated as 10 
percent disabling under Diagnostic Code (Code) 5003, 
degenerative arthritis, and Diagnostic Code 5292, limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a (2002).  
Diagnostic Code 5003 specifies that degenerative arthritis be 
rated based on limitation of motion of the affected part.  
When limitation of motion is noncompensable, Diagnostic Code 
5003 provides that a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Under the previous 
version of Diagnostic Code 5292, a 10 percent rating is 
assigned for slight limitation of motion of the lumbar spine.  
A 20 percent rating is awarded for moderate limitation of 
motion.

Under the amended Diagnostic Code 5242, degenerative 
arthritis of the spine is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine. According to 
the General Rating Formula, the disability is assessed with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  In pertinent 
part, a 20 percent rating is assigned for disability of the 
thoracolumbar spine when forward flexion is greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine is greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
the combined range of motion of the cervical spine is not 
greater than 170 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine states that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, will be evaluated separately, 
under an appropriate diagnostic code. Note (2) sets forth the 
normal ranges of motion for the spine for purposes of 
disability evaluation.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

Here, the Board finds that the veteran's current 10 percent 
disability for lumbar spine spondylosis adequately reflects 
the extent of disability present.  The Board finds no basis 
for a rating greater than 10 percent under any applicable 
rating criteria, as the veteran's VA and private treatment 
records and VA examinations of record have never revealed 
more than slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.7.  There is no evidence of moderate limitation 
of motion to warrant a higher disability rating under Code 
5292.  There is no evidence of neurologic abnormality.  
Similarly, considering the factors affecting functional loss 
per DeLuca, the Board cannot conclude that the overall 
disability picture warrants an evaluation greater than 10 
percent during any time during the appeal period.  
Specifically, the VA examinations of November 2003, November 
2005 and June 2007 show no finding of weakened movement, 
excess fatigability, incoordination, swelling, and deformity 
or atrophy of disuse to warrant a higher rating.  The 
November 2005 examination included the examiner's specific 
comment that there were no additional limitations of the back 
in degrees.  The ranges of motion reported at the June 2007 
examination included a specific reference to when pain began; 
however, the motion demonstrated did not approximate that 
necessary for an increased rating.  38 C.F.R. § 4.7. 

Under the amended rating criteria, when considering the 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine, the evidence available after September 
26, 2003 does not reflect sufficient limitation of motion, 
muscle spasm, or guarding to warrant an increase.  
Furthermore, the VA examinations of November 2003, November 
2005 and June 2007 reveal no indication of muscle 
abnormality, ankylosis or abnormal gait. 

The Board further notes that the evidence of record fails to 
demonstrate the types of neurologic symptoms indicative of 
intervertebral disc syndrome that would warrant application 
of Code 5293.  In fact, the VA examiners have specifically 
noted that the veteran does not intervertebral disk syndrome.  
Similarly, the evidence does not demonstrate spinal ankylosis 
or lumbosacral strain to warrant consideration of Codes 5286, 
5289, or 5295.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

As such, the Board finds that the competent medical evidence 
of record is insufficient to satisfy the criteria for a 
disability rating greater than 10 percent for spondylosis of 
the lumbar spine under any applicable version of the VA 
regulations at any point during the appeal period. 

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).   
There is no showing that the veteran's service-connected 
spondylosis of the lumbar spine presents such an exceptional 
or unusual disability picture so as to warrant the assignment 
of a higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for spondylosis of the lumbar spine is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


